             Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 1 of 15


IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
MICHAEL SHALAMOV, individually and on
behalf of all others similarly situated, Civil Case Number:


                            Plaintiff,                                  CIVIL ACTION

                    -v-                                        CLASS ACTION COMPLAINT
                                                                         AND
                                                                DEMAND FOR JURY TRIAL
PRADA USA CORP.,
a New York corporation,
 ,

                           Defendant.


                                            INTRODUCTION

       1. Plaintiff, Michael Shalamov, brings this action against Defendant, Prada USA

           Corp., to secure redress for violations of the Telephone Consumer Protection Act

           (“TCPA”), 47 U.S.C. § 227.

                                         NATURE OF THE ACTION

       2. This is a putative class action pursuant to the Telephone Consumer Protection Act, 47 U.S.C. §

           227 et seq., (the “TCPA”).

       3. Defendant is a designer apparel company. To promote its services, Defendant engages in

           unsolicited marketing, harming thousands of consumers in the process.

       4. Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct, which

           has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

           of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and

           members of the class, and any other available legal or equitable remedies.

                                      JURISDICTION AND VENUE

     5.   Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal statute.

           Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national
      Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 2 of 15


    class, which will result in at least one class member belonging to a different state than that of

    Defendant. Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for

    each call in violation of the TCPA, which, when aggregated among a proposed class numbering

    in the tens of thousands, or more, exceeds the $5,000,000.00 (five-million dollars) threshold for

    federal court jurisdiction under the Class Action Fairness Act (“CAFA”). Therefore, both the

    elements of diversity jurisdiction and CAFA jurisdiction are present.

6. Venue is proper in the United States District Court for the Southern District of New York

    pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial

    district in which it is subject to the court’s personal jurisdiction, and because Defendant provides

    and markets its services within this district thereby establishing sufficient contacts to subject it

    to personal jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within

    the State of New York and, on information and belief, Defendant has sent the same text

    messages complained of by Plaintiff to other individuals within this judicial district, such that

    some of Defendant’s acts in making such calls have occurred within this district, subjecting

    Defendant to jurisdiction in the State of New York.

                                            PARTIES

7. Plaintiff is a natural person who, at all times relevant to this action, was a resident of New York

    County, New York.

8. Defendant is a New York corporation whose principal office is located at 610 West 52nd Street,

    New York, New York, 10019. Defendant directs, markets, and provides its business activities

    throughout the State of Florida.

                                           THE TCPA

9. The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using an

    automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C.

    § 227(b)(1)(A).
        Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 3 of 15


10.   The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment that has

      the capacity - (A) to store or produce telephone numbers to be called, using a random or

      sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

11.   In an action under the TCPA, a plaintiff must only show that the defendant “called a number

      assigned to a cellular telephone service using an automatic dialing system or prerecorded voice.”

      Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

      F.3d 1265 (11th Cir. 2014).

12. The Federal Communications Commission (“FCC”) is empowered to issue rules and

      regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the

      TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls are

      a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

      and inconvenient. The FCC also recognized that wireless customers are charged for incoming

      calls whether they pay in advance or after the minutes are used. Rules and Regulations

      Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report

      and Order, 18 FCC Rcd 14014 (2003).

13. In 2012, the FCC issued an order tightening the restrictions for automated telemarketing calls,

      requiring “prior express written consent” for such calls to wireless numbers. See In the Matter

      of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,

      1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).

14. To obtain express written consent for telemarketing calls, a defendant must establish that

      it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

      conspicuous disclosure’ of the consequences of providing the requested consent….and

      having received this information, agrees unambiguously to receive such calls at a telephone

      number the [plaintiff] designates.” In re Rules & Regulations Implementing the Tel.
       Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 4 of 15


     Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶

     66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

15. The TCPA regulations promulgated by the FCC define “telemarketing” as “the initiation

     of a telephone call or message for the purpose of encouraging the purchase or rental of, or

     investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

     whether a communication constitutes telemarketing, a court must evaluate the ultimate

     purpose of the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th

     Cir. 2015).

16. “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a good,

     product, or service’ where the implication of an improper purpose is ‘clear from the

     context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

17. “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

     transmitted to a person for the purpose of promoting property, goods, or services.” Golan,

     788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re

     Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18

     F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).

18. The FCC has explained that calls motivated in part by the intent to sell property, goods, or

     services are considered telemarketing under the TCPA. See In re Rules and Regulations

     Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶

     139-142 (2003). This is true whether call recipients are encouraged to purchase, rent, or

     invest in property, goods, or services during the call or in the future. Id.

19. In other words, offers “that are part of an overall marketing campaign to sell property,

     goods, or services constitute” telemarketing under the TCPA. See In re Rules and

     Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.

     14014, ¶ 136 (2003).
       Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 5 of 15


20. If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

     obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions

     Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015)

     (requiring express consent “for non-telemarketing and non-advertising calls”).

21. Further, the FCC has issued rulings and clarified that consumers are entitled to the same

     consent-based protections for text messages as they are for calls to wireless numbers. See

     Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has

     determined that a text message falls within the meaning of “to make any call” in 47 U.S.C.

     § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1,

     2014) (Defendant bears the burden of showing that it obtained Plaintiff's prior express

     consent before sending him the text message). (emphasis added).

22. As recently held by the United States Court of Appeals for the Ninth Circuit: “Unsolicited

     telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

     the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not

     allege any additional harm beyond the one Congress has identified.’” Van Patten v.

     Vertical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4,

     2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                           FACTS

23. On or about June 13, 2019, Defendant sent the following telemarketing text messages to

     Plaintiff’s cellular telephone number ending in 6016 (the “6016 Number”):
        Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 6 of 15




24. Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within the time

     frame relevant to this action.

25. Defendant’s text messages constitute telemarketing because they encouraged the future

     purchase or investment in property, goods, or services, i.e., selling Plaintiff designer

     apparel.

26. The information contained in the text message advertises Defendant’s “Summer Mood”,

     which Defendant sends to promote its business.

27. Plaintiff received the subject texts within this judicial district and, therefore, Defendant’s

     violation of the TCPA occurred within this district.          Upon information and belief,

     Defendant caused other text messages to be sent to individuals residing within this judicial

     district.
       Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 7 of 15


28. At no point in time did Plaintiff provide Defendant with his express written consent to be

     contacted using an ATDS.

29. Plaintiff is the subscriber and sole user of the 6016 Number, and is financially responsible

     for phone service to the 6016 Number.

30. The impersonal and generic nature of Defendant’s text message demonstrates that

     Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC,

     No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016)

     (“These assertions, combined with the generic, impersonal nature of the text message

     advertisements and the use of a short code, support an inference that the text messages were

     sent using an ATDS.”) (citing Legg v. Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354

     (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer text messages were sent using

     ATDS; use of a short code and volume of mass messaging alleged would be impractical

     without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D.

     Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were

     advertisements written in an impersonal manner and sent from short code); Hickey v.

     Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-

     IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22,

     2013) (observing that mass messaging would be impracticable without use of an ATDS)).

31. The text messages originated from telephone number 646-886-1205, a number which upon

     information and belief is owned and operated by Defendant.

32. The number used by Defendant (646-886-1205) is known as a “long code,” a standard 10-

     digit phone number that enabled Defendant to send SMS text messages en masse, while

     deceiving recipients into believing that the message was personalized and sent from a

     telephone number operated by an individual.

33. Long codes work as follows: Private companies known as SMS gateway providers have
        Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 8 of 15


     contractual arrangements with mobile carriers to transmit two-way SMS traffic. These

     SMS gateway providers send and receive SMS traffic to and from the mobile phone

     networks' SMS centers, which are responsible for relaying those messages to the intended

     mobile phone. This allows for the transmission of a large number of SMS messages to and from

     a long code.

34. Specifically, upon information and belief, Defendant utilized a combination of hardware and

     software systems to send the text messages at issue in this case. The systems utilized by

     Defendant have the capacity to store telephone numbers using a random or sequential generator,

     and to dial such numbers without human intervention.

35. To send the text messages, Defendant used a messaging platform (the “Platform”) that permitted

     Defendant to transmit thousands of automated text messages without any human involvement.

36. The Platform has the capacity to store telephone numbers, which capacity was in fact utilized

     by Defendant.

37. The Platform has the capacity to generate sequential numbers, which capacity was in fact

     utilized by Defendant.

38. The Platform has the capacity to dial numbers in sequential order, which capacity was in fact

     utilized by Defendant.

39. The Platform has the capacity to dial numbers from a list of numbers, which capacity was in

     fact utilized by Defendant.

40. The Platform has the capacity to dial numbers without human intervention, which capacity was

     in fact utilized by Defendant.

41. The Platform has the capacity to schedule the time and date for future transmission of text

     messages, which occurs without any human involvement.

42. To transmit the messages at issue, the Platform automatically executed the following steps:
        Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 9 of 15


                 a. The Platform retrieved each telephone number from a list of numbers in the

                     sequential order the numbers were listed;

                 b. The Platform then generated each number in the sequential order listed and

                     combined each number with the content of Defendant’s message to create

                     “packets” consisting of one telephone number and the message content;

                 c. Each packet was then transmitted in the sequential order listed to an SMS

                     aggregator, which acts an intermediary between the Platform, mobile carriers

                     (e.g. AT&T), and consumers.

                 d. Upon receipt of each packet, the SMS aggregator transmitted each packet –

                     automatically and with no human intervention – to the respective mobile carrier

                     for the telephone number, again in the sequential order listed by Defendant.

                     Each mobile carrier then sent the message to its customer’s mobile telephone.

43. The above execution these instructions occurred seamlessly, with no human intervention, and

     almost instantaneously. Indeed, the Platform is capable of transmitting thousands of text

     messages following the above steps in minutes, if not less.

44. Further, the Platform “throttles” the transmission of the text messages depending on feedback it

     receives from the mobile carrier networks. In other words, the platform controls how quickly

     messages are transmitted depending on network congestion. The platform performs this

     throttling function automatically and does not allow a human to control the function.

45. The following graphic summarizes the above steps and demonstrates that the dialing of the text

     messages at issue was done by the Platform automatically and without any human intervention:
       Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 10 of 15




46. Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion of his

      privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

      text messages also inconvenienced Plaintiff and caused disruption to his daily life.

                                     CLASS ALLEGATIONS

      PROPOSED CLASS

47. Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of himself

      and all others similarly situated.

48. Plaintiff brings this case on behalf of a Class defined as follows:

                   All persons who from four years prior to the filing of this
                   action (1) were sent a text message by or on behalf of
                   Defendant, (2) using an automatic telephone dialing
                   system, (3) for the purpose of soliciting Defendant’s goods
                   and services, and (4) for whom Defendant claims (a) it did
                   not obtain prior express written consent, or (b) it obtained
                   prior express written consent in the same manner as
                   Defendant claims it supposedly obtained prior express
                   written consent to call the Plaintiff.

49. Defendant and its employees or agents are excluded from the Class. Plaintiff does not know the

      number of members in the Class but believes the Class members number in the several

      thousands, if not more.

      NUMEROSITY

50. Upon information and belief, Defendant has placed automated and/or prerecorded calls to

      cellular telephone numbers belonging to thousands of consumers throughout the United States
       Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 11 of 15


      without their prior express consent. The members of the Class, therefore, are believed to be so

      numerous that joinder of all members is impracticable.

51. The exact number and identities of the Class members are unknown at this time and can only

      be ascertained through discovery. Identification of the Class members is a matter capable of

      ministerial determination from Defendant’s call records.

      COMMON QUESTIONS OF LAW AND FACT

52. There are numerous questions of law and fact common to the Class which predominate over

      any questions affecting only individual members of the Class. Among the questions of law and

      fact common to the Class are:

                  (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                      members’ cellular telephones using an ATDS;

                  (2) Whether Defendant can meet its burden of showing that it obtained prior

                      express written consent to make such calls;

                  (3) Whether Defendant’s conduct was knowing and willful;

                  (4) Whether Defendant is liable for damages, and the amount of such damages; and

                  (5) Whether Defendant should be enjoined from such conduct in the future.

53. The common questions in this case are capable of having common answers. If Plaintiff’s claim

      that Defendant routinely transmits text messages to telephone numbers assigned to cellular

      telephone services is accurate, Plaintiff and the Class members will have identical claims

      capable of being efficiently adjudicated and administered in this case.

      TYPICALITY

54. Plaintiff’s claims are typical of the claims of the Class members, as they are all based on the

      same factual and legal theories.

      PROTECTING THE INTERESTS OF THE CLASS MEMBERS

55. Plaintiff is a representative who will fully and adequately assert and protect the interests of the
       Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 12 of 15


      Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

      and will fairly and adequately protect the interests of the Class.

      PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

56. A class action is superior to all other available methods for the fair and efficient adjudication of

      this lawsuit, because individual litigation of the claims of all members of the Class is

      economically unfeasible and procedurally impracticable. While the aggregate damages

      sustained by the Class are in the millions of dollars, the individual damages incurred by each

      member of the Class resulting from Defendant’s wrongful conduct are too small to warrant the

      expense of individual lawsuits. The likelihood of individual Class members prosecuting their

      own separate claims is remote, and, even if every member of the Class could afford individual

      litigation, the court system would be unduly burdened by individual litigation of such cases.

57. The prosecution of separate actions by members of the Class would create a risk of establishing

      inconsistent rulings and/or incompatible standards of conduct for Defendant. For example, one

      court might enjoin Defendant from performing the challenged acts, whereas another may not.

      Additionally, individual actions may be dispositive of the interests of the Class, although certain

      class members are not parties to such actions.

                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

58. Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

59. It is a violation of the TCPA to make “any call (other than a call made for emergency purposes

      or made with the prior express consent of the called party) using any automatic telephone dialing

      system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C.

      § 227(b)(1)(A)(iii).

60. Defendant – or third parties directed by Defendant – used equipment having the capacity to dial

      numbers without human intervention to make non-emergency telephone calls to the cellular
       Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 13 of 15


     telephones of Plaintiff and the other members of the Class defined below.

61. These calls were made without regard to whether or not Defendant had first obtained express

     permission from the called party to make such calls. In fact, Defendant did not have prior

     express consent to call the cell phones of Plaintiff and the other members of the putative Class

     when its calls were made.

62. Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

     telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

     and the other members of the putative Class without their prior express written consent.

63. Defendant knew that it did not have prior express consent to make these calls, and knew or

     should have known that it was using equipment that at constituted an automatic telephone

     dialing system. The violations were therefore willful or knowing.

64. As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff and the

     other members of the putative Class were harmed and are each entitled to a minimum of $500.00

     in damages for each violation. Plaintiff and the class are also entitled to an injunction against

     future calls. Id.

     WHEREFORE, Plaintiff, Michael Shalamov, on behalf of himself and the other members

     of the Class, pray for the following relief:

         a. A declaration that Defendant’s practices described herein violate the Telephone

             Consumer Protection Act, 47 U.S.C. § 227;

         a. An injunction prohibiting Defendant from using an automatic telephone dialing

             system to text message telephone numbers assigned to cellular telephones without

             the prior express permission of the called party;

         c. An award of actual and statutory damages; and

         d. Such further and other relief the Court deems reasonable and just.

                                           COUNT II
       Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 14 of 15


             Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                         (On Behalf of Plaintiff and the Class)

     65.      Plaintiff re-allege and incorporate paragraphs 1-57 as if fully set forth herein.

66. At all times relevant, Defendant knew or should have known that its conduct as alleged herein

     violated the TCPA.

67. Defendant knew that it did not have prior express consent to make these calls and knew or should

     have known that its conduct was a violation of the TCPA.

68. Because Defendant knew or should have known that Plaintiff and Class Members had not given

     prior express consent to receive its autodialed calls, the Court should treble the amount of

     statutory damages available to Plaintiff and the other members of the putative Class pursuant to

     § 227(b)(3) of the TCPA.

69. As a result of Defendant’s violations, Plaintiff and the Class Members are entitled to an award

     of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §

     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

70. WHEREFORE, Plaintiff, Michael Shalamov, on behalf of himself and the other members of

     the Class, pray for the following relief:

           a. A declaration that Defendant’s practices described herein violate the Telephone

              Consumer Protection Act, 47 U.S.C. § 227;

           b. An injunction prohibiting Defendant from using an automatic telephone dialing

              system to call and text message telephone numbers assigned to cellular telephones

              without the prior express permission of the called party;

           c. An award of actual and statutory damages; and

           d. Such further and other relief the Court deems reasonable and just.

                                        JURY DEMAND

       Plaintiff and Class Members hereby demand a trial by jury.
         Case 1:19-cv-08367-VSB Document 1 Filed 09/09/19 Page 15 of 15



Dated: September 9, 2019

MARCUS & ZELMAN, LLC

/s/ Yitzchak Zelman
Yitzchak Zelman, Esq.
BAR ID# YZ5857
701 Cookman Avenue, Suite 300
Asbury Park, NJ 07712
Telephone: (732) 695-3282
Email: yzelman@marcuszelman.com

 SHAMIS & GENTILE, P.A.
 /s/ Andrew J. Shamis
 Andrew J. Shamis, Esq.
 Florida Bar No. 101754
 ashamis@shamisgentile.com
 /s/ Garrett O. Berg
 Garrett O. Berg, Esq.
 Florida Bar No. 1000427
 gberg@shamisgentile.com
 14 NE 1st Avenue, Suite 1205
 Miami, FL 33132
 Telephone: 305-479-2299

 EDELSBERG LAW, PA
 Scott Edelsberg, Esq.
 Florida Bar No. 0100537
 scott@edelsberglaw.com
 Jordan D. Utanski, Esq.
 Florida Bar No. 119432
 utanski@edelsberglaw.com
 19495 Biscayne Blvd #607
 Aventura, FL 33180
 Telephone: 305-975-3320

 Counsel for Plaintiff and the Class
